Citation Nr: 1442852	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  07-39 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active duty from December 1977 to February 1986.

These matters initially came before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO denied the Veteran's claim.  

The Board subsequently remanded the case, most recently in July 2013, for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VA examination and then re-adjudicate the claim.  The AOJ scheduled the Veteran for VA examination, which was conducted in August 2013.  The Veteran was then provided a supplemental statement of the case (SSOC) in September 2013, in which the AOJ again denied the Veteran's service connection claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Board subsequently requested a VHA opinion from a VA gastroenterologist in April 2014, which was provided in April 2014.  See 38 C.F.R. § 30.901(a) (2013).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Any gastrointestinal disorder from which the Veteran currently suffers is not related to military service or an event of service origin.



CONCLUSION OF LAW

The Veteran does not have a gastrointestinal disorder that is the result of disease or injury incurred in or aggravated during active military service; no gastrointestinal disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.

In this respect, through a November 2006 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.

The Board also finds that the November 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned November 2006 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the November 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records, as well as post-service records from private treatment providers, have been obtained and associated with the Veteran's claims file.  The Veteran also underwent VA examinations concerning his service connection claims in January 2012 and August 2013, reports of which are of record.  A VHA medical expert opinion was also obtained in April 2014 addressing the Veteran's claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations and VHA opinion obtained in this case are collectively adequate, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examinations consider all of the pertinent evidence of record, to include statements given by the Veteran at the examinations, and provide complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran contends that he first experienced a chronic gastrointestinal disorder in service and has continued to experience symptoms of a gastrointestinal disorder from that time to the present.  Thus, the Veteran contends, service connection is warranted for a gastrointestinal disorder.

Service treatment records reflect that the Veteran was seen on multiple occasions during service for complaints of stomach, flank, and umbilical pain.  He was diagnosed with, variously, gastritis/gastroenteritis (in August 1978, January 1979, July 1979, and June 1981), stomach flu (in May 1978 and May 1982), a functional bowel disorder (in September 1978 and May 1981), and irritable bowel syndrome (in May 1981).  The gastroenteritis was noted on at least one occasion during service to be "chronic."  He was also treated on at least ten additional occasions for complaints of stomach or flank pain without any diagnosis being assigned.  An upper GI conducted in July 1978 was normal.  

Following his 1986 separation from service, the Veteran's treatment records are silent as to any complaints of or treatment for gastrointestinal problems until he was seen in July 2006 for complaints of right abdominal pain.  At that time, CT scan of the abdomen was unremarkable.  He underwent surgery in October 2006 to repair an incarcerated umbilical hernia and was again seen in September 2011 for surgery to drain an umbilical abscess and remove a "knot" of granular tissue from the umbilicus.  He also underwent a colonoscopy in September 2011 that resulted in the removal of two colon polyps, which were identified as one tubular adenoma and one hyperplastic colon polyp.  

The Veteran underwent VA examination in January 2012.  At that time, the VA examiner found that no gastrointestinal disorder was present, although granulation tissue was noted in the umbilicus.  The examiner acknowledged the in-service complaints of abdominal pain and the October 2006 surgery for umbilical hernia but found no current gastrointestinal disorder present at the time of examination.  

The Board obtained an addendum opinion in August 2013, at which time the examiner who conducted the January 2012 VA examination again reviewed the Veteran's claims file.  She opined that the granulation tissue removed in September 2011 was "normal" and "not a sign or a manifestation of disease."  She also opined that the Veteran's "episodic" complaints of abdominal distress during service were not "manifestations of serious illness" and that he did not have a current gastrointestinal disorder linked to service.  However, she did not opine as to whether the presence of the umbilical abscess in September 2011, the polyps removed during the September 2011 colonoscopy, or the initial umbilical hernia repaired in October 2006 indicated that the Veteran has experienced a gastrointestinal disorder at any time during the appeal period.

To rectify this omission, the Board obtained a VHA medical expert opinion from a VA gastroenterologist in April 2014.  The gastroenterologist thoroughly reviewed the Veteran's records, including records of the in-service and post-service treatment referenced above, and opined that it is not at least as likely as not that the Veteran's incarcerated umbilical hernia for which he underwent surgery in October 2006, the umbilical abscess that was treated in September 2011, or the polyps removed during the September 2011 colonoscopy are etiologically linked to his active duty, including the multiple in-service complaints of abdominal pain.  In so finding, the gastroenterologist noted that the Veteran's multiple in-service gastrointestinal complaints "revealed inconsistent findings, impressions and diagnoses.  Repeated examinations in service ... did not mention any physical exam findings consistent with this diagnosis of an umbilical hernia."  The examiner explained that there are multiple risk factors for the development of umbilical hernia in adults and noted that the abscess was "likely a complication of the hernia and/or its repair," not related in any way to the Veteran's active duty.  The examiner similarly noted that colon polyps, which normally develop over a five- to ten-year period, would not have presented symptoms during the Veteran's service more than thirty years prior to their identification and removal.  The gastroenterologist concluded that the records did not establish that the Veteran had experienced any other gastrointestinal disorder at any point during the appeal period.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a gastrointestinal disorder.  The Board finds that the record demonstrates that the Veteran has experienced a gastrointestinal disorder, in the form of colon polyps and an umbilical hernia that resulted in an abscess, during the course of the appeal period.  However, upon review of the Veteran's claims file, full physical examination of the Veteran, review of his claims file, and consideration of his contentions, the VA examiner and VHA gastroenterologist both found no link between any current disability and military service.  Thus, in this case, having reviewed the evidence of record, the Board concludes that the preponderance of the evidence is against the claim that any current gastrointestinal disorder is related to the Veteran's time in service.  

For the reasons set forth herein, the Board is satisfied that the VA examiner's and April 2014 VHA expert's opinions are adequate for deciding this appeal.  The VA examiner and VHA gastroenterologist both provided reports that fully considered the Veteran's history and assertions, set out their findings in detail, and contained explanations for their conclusions.  Thus, the Board relies upon the VA examiner's and VHA gastroenterologist's opinions in making its determination.  As discussed above, the VA examiner specifically found in August 2013 that the granulation tissue stemming from the hernia repair was a normal part of the healing process, and "not a sign or a manifestation of disease."  The VA gastroenterologist opined in the April 2014 opinion that it is not at least as likely as not that the Veteran's incarcerated umbilical hernia that led to the hernia repair and resulting umbilical abscess, or the polyps removed during the September 2011 colonoscopy, were etiologically linked to his active duty, including the multiple in-service complaints of abdominal pain.  The gastroenterologist specifically noted that the Veteran's in-service complaints were inconsistent with umbilical hernia and that the colon polyps found in September 2011 would not have been symptomatic, or indeed even present, during the Veteran's period of service more than thirty years prior.  The gastroenterologist offered a clear and well-reasoned rationale for this opinion, relying on the entirety of the Veteran's medical records and his medical expertise, as well as current medical knowledge, in concluding that any etiological relationship was doubtful.  For these reasons, the Board concludes that the VA examiner's and VHA expert's opinions are sufficient to decide this appeal.

The Board acknowledges that the Veteran has contended that he believes that his current gastrointestinal problems are linked to his time in service.  However, the Board notes that in order for the Veteran's claim of service connection for a gastrointestinal disorder to be granted, the record would have to contain competent evidence linking his current disability to his military service.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a complex medical matter such as an etiological relationship between any current gastrointestinal disorder and service.  See Bostain, 11 Vet. App. at 127.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence sufficient to establish service connection.  See Barr, 21 Vet. App. 303.

The Board has considered the Veteran's contentions that his current gastrointestinal problems began in service and have continued since that time.  However, as a layperson, the Veteran has no competence to give a medical opinion on a complex medical question such as this.  Although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner and VHA gastroenterologist, who explained the medical reasons why the Veteran's theory is not supported. Thus, the Veteran's own assertions as to the etiology of his current gastrointestinal complaints have little probative value.

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service.  The Board is satisfied that the VA examiners' and VHA gastroenterologist's opinions are adequate for deciding this appeal.  The VA examiners' and VHA expert's medical opinions, which are based on the entire record, including the Veteran's own history, is that the Veteran does not experience a current gastrointestinal disorder that is related to military service.  Thus, and in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for a gastrointestinal disorder must be denied.  In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim of service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a gastrointestinal disorder is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


